SEPARATION AGREEMENT AND RELEASE

THIS SEPARATION AGREEMENT AND RELEASE (the "Agreement") is entered into by
Christopher Hauser (hereinafter referred to as "Employee") and drugstore.com,
its parent, affiliates, subsidiaries, officers, directors, and managers
(hereinafter referred to as "drugstore.com" or "Employer"). The effective date
of this Agreement is June 2, 2006.

RECITALS

WHEREAS, Employee has been employed by the Company as the Vice President,
Operations; and

WHEREAS, the Employee wishes to terminate his employment with the Company,
effective June 2, 2006; and

WHEREAS, the parties wish to clarify and resolve any disputes that may exist
between the Employee and drugstore.com arising out of his employment
relationship; and

WHEREAS, the Employee is hereby advised of his right to consult an attorney
prior to signing this Agreement. Employee has either consulted an attorney of
his choice or voluntarily elected not to consult legal counsel, and understands
that he is waiving all potential claims against the Company arising prior to the
effective date of this Agreement and relating to his employment in any way; and

WHEREAS, Employee acknowledges that he enters into this Agreement knowingly and
voluntarily without coercion or duress from any source. Employee has had a
reasonable time in which to consider whether he wished to sign this Agreement.

AGREEMENTS

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises contained below, it is agreed as follows:

1. EMPLOYMENT AND OFFICES: ENDING DATE AND RESPONSIBILITIES

The Company and Employee acknowledge and agree that Employee's employment with
the Company and its affiliates, and his status as an officer, will terminate
effective June 2, 2006 (the "Termination Date"). Employee understands and agrees
that this termination is effective with respect to all offices and positions he
holds with the Company and any of its affiliates.

2. BENEFITS FROM EMPLOYER

As consideration for the release of claims set forth below and other obligations
under this Agreement:

The Company will allow Employee to exercise vested option grants until December
29, 2006. In addition, although the Company's policy is to pay employees an
amount equivalent to up to two weeks salary (up to 80 hours) to compensate
employee for accrued but unused vacation, the Company will pay employee the
equivalent of eight weeks salary to compensate him for the vacation benefits he
was unable to use during his employment. Finally, the Company will facilitate
the transfer of the cell phone number that employee uses ((206) 890-8698) to a
personal account in the name of the Employee or to a corporate account for the
benefit of Employee,

3. VALID CONSIDERATION

Employee and drugstore.com agree that the offer of severance pay and benefits by
drugstore.com to Employee described in the preceding paragraph is not required
by drugstore.com's policies or procedures or by any pre-existing contractual
obligation of drugstore.com or by any statute, regulation or ordinance, and is
offered by drugstore.com solely as consideration for this Agreement. In the
event Employee fails to abide by the terms of this Agreement, drugstore.com may
elect, at its option and without waiver of other rights or remedies it may have,
not to pay or provide any unpaid severance payments or benefits, and to seek to
recover previously paid severance pay.

4. STOCK OPTIONS

Employee acknowledges and agrees that no shares will vest after his Termination
Date.

5. REAFFIRMATION OF CONFIDENTIALITY AND INVENTIONS AGREEMENT

Employee expressly reaffirms and incorporates herein as part of this Agreement
the Confidentiality and Inventions Agreement, which Employee signed as part of
his employment with drugstore.com, a copy of which is attached hereto as Exhibit
A, which shall remain in full effect.

6. RELEASE OF CLAIMS

Employee expressly waives any claims against drugstore.com (including, for
purposes of this paragraph 6, all parents, affiliates, subsidiaries, officers,
directors, stockholders, managers, employees, former employees, agents,
investors, and representatives, predecessors and successors) and further
releases drugstore.com (including its parents, affiliates, subsidiaries,
officers, directors, stockholders, managers, employees, former employees,
agents, investors, and representatives, predecessors and successors) from any
claims, whether known or unknown, which existed or may have existed at any time
up to the date of this Agreement, including claims related in any way to
Employee's employment with drugstore.com or the ending of that relationship.
This release includes, but is not limited to, any claims for wages, bonuses,
employment benefits, stock options, or damages of any kind whatsoever, claims
arising out of any common law torts, arising out of any contracts, express or
implied, any covenant of good faith and fair dealing, express or implied, any
theory of wrongful discharge, any theory of negligence, any theory of
retaliation, any theory of discrimination or harassment in any form, any legal
restriction on drugstore.com's right to terminate employees, or any federal,
state, or other governmental statute, executive order, or ordinance, including,
without limitation, Title VII of the Civil Rights Act of 1964 as amended, the
Civil Rights Act of 1991, the Civil Rights Act of 1866, 42 U.S.C. Section 1981,
the Americans with Disabilities Act, the Age Discrimination in Employment Act,
the Older Workers Benefit Protection Act, the Family and Medical Leave Act, the
Employee Retirement Income Security Act, the Washington Law Against
Discrimination, or any other legal limitation on or regulation of the employment
relationship. Employee agrees to indemnify and hold drugstore.com harmless from
and against any and all loss, costs, damages, or expenses, including, without
limitation, reasonable attorneys' fees incurred by drugstore.com arising out of
any breach of this Agreement by Employee or resulting from any representation
made herein by Employee that was false when made. Notwithstanding any other
provision of this Agreement to the contrary, this waiver and release shall not
apply to any claims by either party arising under that certain Indemnification
Agreement between Employee and drugstore.com, and which is reaffirmed and
incorporated herein as part of this Agreement.

Employee represents that Employee has not filed any complaints, charges or
lawsuits against drugstore.com with any governmental agency or any court, and
agrees that Employee will not initiate, assist or encourage any such actions,
except as required by law. Employee further agrees that if a commission, agency,
or court assumes jurisdiction of such claim, complaint or charge against
drugstore.com on behalf of Employee, Employee will request the commission,
agency or court to withdraw from the matter. This clause does not prohibit
employee from enforcing the terms of this Agreement.

Employee represents and warrants that he is the sole owner of the actual or
alleged claims, rights, causes of action, and other matters which are released
herein, that the same have not been assigned, transferred, or disposed of in
fact, by operation of law, or in any manner and that he has the full right and
power to grant, execute and deliver the releases, undertakings, and agreements
contained herein.

7. NO ADMISSION OF WRONGDOING

This Agreement shall not be construed as an admission by either party of any
wrongful act, unlawful discrimination, or breach of contract. Employer
specifically disclaims any liability to or discrimination against Employee or
any other person.

8. NONDISPARAGEMENT

Employee agrees to refrain from making any derogatory or disparaging comments to
the press or any individual or entity regarding drugstore.com's business or
related activities or the relationship between the parties.

9. RETURN OF PROPERTY

Employee confirms that Employee has returned to Employer all files, memoranda,
records, credit cards, pagers, computers, computer files, passwords and
passkeys, Card Keys, or related physical or electronic access devices, and any
and all other property received from Employer or any of its current or former
employees or generated by Employee in the course of employment.

10. BREACH OR DEFAULT

Any party's failure to enforce this Agreement in the event of one or more events
that violate this Agreement shall not constitute a waiver of any right to
enforce this Agreement against subsequent violations.

11. SEVERABILITY

The provisions of this Agreement are severable, and if any part of it is found
to be unlawful or unenforceable, the other provisions of this Agreement shall
remain fully valid and enforceable to the maximum extent consistent with
applicable law. If any one or more of the provisions of this Agreement is for
any reason held to be excessively broad as to duration, geographical scope,
activity, subject or for any other reason, it will be construed by limiting it
and reducing it, so as to be enforceable to the extent compatible with the
applicable law as it then appears in order to carry out the intent of the
provision to the greatest extent possible.

12. ENTIRE AGREEMENT

This Agreement sets forth the entire understanding between Employee and
drugstore.com and supersedes any prior agreements or understandings, express or
implied, pertaining to the terms of Employee's employment with drugstore.com and
the employment relationship. Employee acknowledges that in executing this
Agreement, Employee does not rely upon any representation or statement by any
representative of drugstore.com concerning the subject matter of this Agreement,
except as expressly set forth in the text of the Agreement. No modification or
waiver of this Agreement will be effective unless evidenced in a writing signed
by both parties.

13. GOVERNING LAW

This Agreement will be governed by and construed exclusively in accordance with
the laws of the State of Washington without reference to its choice of law
principles. Any disputes arising under this Agreement shall be brought in a
court of competent jurisdiction in the State of Washington.

14. KNOWING AND VOLUNTARY AGREEMENT

Employee represents and agrees that Employee has read this Agreement,
understands its terms and the fact that this Agreement releases any claims that
Employee might have against Employer. Further, Employee understands that
Employee has the right to consult counsel of choice and has either done so or
knowingly waived the right to do so, and enters into this Agreement without
duress or coercion from any source.

15. OPPORTUNITY TO CONSIDER AND REVOKE AGREEMENT

Employee agrees that he has been encouraged to seek legal counsel to review this
Agreement, has been provided the opportunity to consider for twenty-one (21)
days whether to enter this Agreement, and has voluntarily chosen to enter the
Agreement on this date. Employee may revoke this Agreement for a period of seven
(7) days following the execution of this Agreement; this Agreement shall become
effective following expiration of this seven (7) day period (the "Effective
Date"). Employee acknowledges that he is voluntarily executing this Agreement,
that he has carefully read and fully understands all aspects of this Agreement,
that he has not relied upon any representations or statements not set forth
herein or made by Employer's agents or representatives.

IN WITNESS WHEREOF, the parties have executed this Agreement.

drugstore.com




By:
Its:



Christopher Hauser




_______________________________


